     Case 2:20-cv-07309-DSF-JC Document 64 Filed 08/18/20 Page 1 of 5 Page IDFILED
                                                                              #:2070
                                                                         CLERK, U.S. DISTRICT COURT



                                                                         AUG 18 2020
                                                                       CENTRAL DISTRICT OF CALIFORNIA

                                                                                   RS
                                                                         BY: ___________________ DEPUTY
 1    NICOLA T. HANNA
      United States Attorney
 2    CHRISTOPHER D. GRIGG
      Assistant United States Attorney
 3    Chief, National Security Division
      JOHN J. LULEJIAN (Cal. Bar No. 186783)
 4    Assistant United States Attorney
           1200 United States Courthouse
 5         312 North Spring Street
           Los Angeles, California 90012
 6         Telephone: (213) 894-0721
           Facsimile: (213) 894-0141
 7         E-mail:     John.Lulejian@usdoj.gov

 8    Attorneys for Plaintiff
      UNITED STATES OF AMERICA
 9

10                            UNITED STATES DISTRICT COURT
11                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
12                                   EASTERN DIVISION
13    UNITED STATES OF AMERICA,                No. 2:20-CV-07309-RSWL (JC)
14               Plaintiff,                    STIPULATION TO (1) SCHEDULE THE
                                               EXTRADITION HEARING AND
15                     v.                      BRIEFING, (2) ALLOW THE FILING OF
                                               OVER LENGTH BRIEFS, (3) ALLOW
16    TAHAWWUR HUSSAIN RANA,                   THE UNITED STATES TO FILE A
                                               REDACTED VERSION OF THE
17               A Fugitive from the           EXTRADITION REQUEST
                 Government of the             ELECTRONICALLY; AND (4) TAKE THE
18               Republic of India.            STATUS CONFERENCE OFF CALENDAR;
                                               [Proposed] ORDER
19

20

21          Plaintiff, United States of America, by and through its counsel
22    of record, the United States Attorney and Assistant United States
23    Attorney John J. Lulejian, and relator TAHAWWUR HUSSAIN RANA, by and
24    through his counsel of record, John D. Cline, Esq. and Patrick W.
25    Blegen, Esq., respectfully request this Court to schedule the
26    extradition hearing for January 8, 2021, at 11:00 a.m.           The parties
27    further request this Court to set the briefing schedule as follows:
28
     Case 2:20-cv-07309-DSF-JC Document 64 Filed 08/18/20 Page 2 of 5 Page ID #:2071



 1          1.   The United States must file its Memorandum in Support of

 2    the Request for Extradition on or before September 28, 2020;

 3          2.   Relator must file his Opposition to the Request for
 4    Extradition on or before November 20, 2020; and
 5          3.   The United States must file its Reply Memorandum in Support
 6    of the Extradition Request on or before December 23, 2020.
 7          4.   The parties also respectfully request that the Court allow
 8    them to file over length memoranda, not to exceed 50 pages excluding
 9    indices and exhibits, in support of or in opposition to the
10    Extradition Request.
11          5.   The parties further respectfully request that the Court
12    grant the United States leave to file a redacted version of the
13    Extradition Request to CM/ECF without first having to comply with the
14    requirements of Local Rule 79-5.2.2.
15          6.   The parties also respectfully request that the Court take
16    the Status Conference scheduled for August 21, 2020, at 1:00 p.m. off
17    calendar.
18          7.   The parties have met and conferred and believe that the
19    proposed dates will allow for the prompt resolution of this
20    extradition matter.      Further, they recognize that given the size of
21    the Extradition Request and the number of charges alleged by India in
22    that request, a thorough briefing of the issues before the Court will
23    require them to file briefs in excess of 25 pages, as required by the
24    Local Rules.    Finally, the parties have discussed redactions to the
25    Extradition Request and agree that personal identifying information
26    must be redacted.     The parties further agree that allowing the
27    United States to file the Redacted Extradition Request directly to
28    CM/ECF, without first having to comply with the procedures set forth
     Case 2:20-cv-07309-DSF-JC Document 64 Filed 08/18/20 Page 3 of 5 Page ID #:2072



 1    in Local Rule 79-5.2.2, will make the lengthy document available to

 2    the public quickly and avoid taxing the limited resources of the

 3    Court due to current events.

 4          IT IS SO STIPULATED.

 5

 6    August 18, 2020        /s/ John J. Lulejian
      Date                   JOHN J. LULEJIAN
 7                           Assistant United States Attorney
                             Attorney for Plaintiff
 8                           UNITED STATES OF AMERICA
 9

10                           /s/ John D. Cline (authorized by e-mail)
      August 18, 2020        /s/ Patrick W. Blegen (authorized by e-mail)
11    Date                   JOHN D. CLINE
                             PATRICK W. BLEGEN
12                           Attorneys for Relator
                             TAHAWWUR HUSSAIN RANA
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case 2:20-cv-07309-DSF-JC Document 64 Filed 08/18/20 Page 4 of 5 Page ID #:2073



 1                               CERTIFICATE OF SERVICE

 2          I, JOHN J. LULEJIAN, declare:

 3          That I am a citizen of the United States and am employed as an

 4    Assistant United States Attorney in Los Angeles County, California;

 5    that my business address is the Office of United States Attorney,

 6    United States Courthouse, 312 North Spring Street, Los Angeles,

 7    California 90012; that I am a member of the State Bar of California

 8    and a member of the Bar of the United States District Court for the

 9    Central District of California; that I am over the age of eighteen

10    years; and that I am not a party to the above-titled action;

11          That I served copies of the following documents:

12          STIPULATION TO (1) SCHEDULE EXTRADITION HEARING AND BRIEFING,
            (2) ALLOW THE FILING OF OVER LENGTH BRIEFS, (3) ALLOW THE
13          UNITED STATES TO FILE A REDACTED VERSION OF THE EXTRADITION
14          REQUEST ELECTRONICALLY; AND (4) TAKE STATUS CONFERENCE OFF
            CALENDAR
15
            [Proposed] Order
16

17    Service was:
18

19      ‫ ܆‬Placed in a closed envelope          ‫ ܆‬Placed in a sealed envelope
          for collection and inter-              for collection and mailing
20        office delivery, addressed as          via United States mail,
          follows:                               addressed as follows:
21
        ‫ ܆‬By hand delivery, addressed          ‫ ܆‬By facsimile, as follows:
22        as follows:
23      ‫ ܆‬By messenger, as follows:            ‫ ܆‬By Federal Express, as
                                                 follows:
24
        ‫ ܈‬By USAfx, addressed as
25      follows:

26

27

28
     Case 2:20-cv-07309-DSF-JC Document 64 Filed 08/18/20 Page 5 of 5 Page ID #:2074



 1          John D. Cline, Esq. (cline@johndclinelaw.com)

 2          Patrick W. Blegen, Esq. (pblegen@blegengarvey.com)

 3

 4          This Certificate is executed on August 18, 2020, at Los

 5    Angeles, California.

 6          I certify under penalty of perjury that the foregoing is true

 7    and correct.

 8                                                /s/ John J. Lulejian
                                                  JOHN J. LULEJIAN
 9                                                Assistant United States Attorney
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
